DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s arguments filed 6/18/2021 and the Examiner initiated interview on 9/14/2021, in which examiner amendments were suggested in order to bring the application into condition for allowance and approved by applicant’s representative Jay Pralle on 9/17/2021.  Claims 1-15, 17-18 and 20-21 are currently pending. 
Response to Arguments
Applicant’s arguments, filed 6/18/2021, with respect to claims 1-15, 17-18 and 20-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 Rejection of claims 1-15, 17-18 and 20-22 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Jay Pralle on 9/17/2021.
The application has been amended as follows: 
	Please amend claim 1 to read “Personal respiratory protection device for use by a wearer, comprising: a respirator body having a periphery, a filter media, forming at least part of the respirator body, and a gasket, the gasket being located at the periphery and extending along at least a portion of its length, wherein the gasket forms a central aperture, wherein the gasket is formed of a vapour impermeable flexible elastomeric material and is contoured, the contour comprising a ridge and a flexion point disposed on the ridge, and wherein the flexion point is formed from a local reduction in thickness of the flexible elastomeric material, wherein the ridge projects away from the periphery and the central aperture, wherein at least a portion of the ridge is angled towards the periphery, wherein the ridge acts as 
	Please amend claim 21 to read, “Device of claim 1, wherein the gasket is adapted to flex about the flexion point”. 
Please cancel claim 22. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of Gelinas (U.S. PG Pub. 2003/0029454) discloses a personal respiratory protection device for use by a wearer (Fig. 1 Respirator (10)), comprising: a respirator body having a periphery (Fig. 7 the combination of filter (12), cover (24), and second part (92) make up the respirator body; periphery about continuous surface (28)), a filter media forming at least part of the respirator body (Fig. 7 filter (12)), and a gasket (Fig. 7 first part (90)), the gasket being located at the periphery and extending along at least a portion of its length (Fig, 7 when connected, gasket (90) will be located at periphery (28)); wherein the gasket forms a central aperture (Par. [0027]- Par. [0028] discloses gasket (90) surrounding the nose and mouth and being cup shaped, thus creating a central aperture); wherein the gasket is formed of a vapour impermeable flexible elastomeric material and is contoured (Par. [0003] discloses the mask contouring to the face of the user; Par. [0026]); the contour comprising a ridge that projects away from the periphery and central aperture, (Fig. 6 reproduced below shows the gasket (90) comprising a ridge at the peak of gasket (90) projecting away from the periphery); further wherein the ridge is adapted to deform against the face of the wearer (Par. [0026] teaches the ridge (90) is made of "a soft flexible elastomeric material", thus also capable of deforming against the face of a wearer).
The prior art of Gelinas fails to disclose the contour comprising a ridge and a flexion point disposed on the ridge, and wherein the flexion point is formed from a local reduction in thickness of the flexible elastomeric material. Thus, it is believed this is a novel feature in combination with the additional limitations of claim 1 and is allowable.




Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENDRA D CARTER/             Supervisory Patent Examiner, Art Unit 3785